Citation Nr: 9922266	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for sinus infections.  

2.  Entitlement to service connection for right tennis elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel








INTRODUCTION

The veteran had active military service from December 1975 to 
July 1996.  

This appeal arose from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas Medical 
and Regional Office Center (M&ROC).  The M&ROC denied the 
veteran's claims for entitlement to service connection for a 
"sinus infection" and "right tennis elbow." 

In his substantive appeal, the veteran made a request that 
was interpreted by the M&ROC as a request for both a local 
hearing and a hearing before a traveling section of the Board 
of Veterans' Appeals (Board).  

The veteran was subsequently notified of his local hearing 
date but did not report for the hearing.  The veteran then 
canceled his hearing before the Board, stating that he was 
moving to Anchorage, Alaska.  He did not request another 
Board hearing but merely stated in general that he would 
follow up with the Anchorage Regional Office (RO).  

The claim was transferred to the Anchorage RO as per the 
veteran's correspondence.  The Board notified the veteran 
that a traveling section of the Board would be in Anchorage 
shortly for hearings, scheduled an Anchorage hearing for the 
veteran sua sponte.  However, the veteran did not report for 
the hearing.  Attempts to contact him about the hearing were 
unsuccessful.  

The case has been forwarded to the Board for appellate 
review.  




FINDINGS OF FACT

1.  The claim for entitlement to service connection for sinus 
infections is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The claim for entitlement to service connection for right 
tennis elbow is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for sinus 
infections is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for entitlement to service connection for right 
tennis elbow is not well grounded. 38 U.S.C.A. § 5107.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was seen for 
sinus symptoms in November 1991.  The impression was rule out 
maxillary sinusitis.  X-rays were within normal limits.  
Examination in December 1994 showed no abnormality of the 
sinuses.  The veteran did not report sinusitis.  He received 
treatment for an acute sinus infection in November 1995 and 
was treated with antibiotics.  Separation examination in 
April 1996 was negative for any sinus infection or 
abnormality.  



Service medical records show reports of elbow pain in June 
and July 1993.  The impressions included bursitis, elbow pain 
and a question of a periosteal reaction of the lateral 
epicondyle.  The veteran was fitted with a tennis elbow strap 
for right epicondyle pain.  X-rays were normal.  A bone scan 
in August 1993 showed a mild increased uptake in the distal 
right humerus.  This was felt to be probably stress related 
or secondary to degenerative change.  There was no evidence 
of fracture.  X-rays were normal.  On VA examination in 
December 1994 the veteran did not report a painful or trick 
elbow and no abnormality of the elbow was noted.  

On discharge, in April 1996, examination of the veteran 
disclosed no abnormality of the upper extremities was noted.  
The veteran did report a history of a painful or trick 
shoulder or elbow.  He noted that he had consulted or been 
treated for right tennis elbow.  However, he did not report 
any present complaint referable to the elbow. 

On VA examination in October 1996, the veteran reported sinus 
infections starting in 1989.  He reported four or five since 
that time.  He described sinus pressure or pain usually 
treated with antibiotics or nasal spray.  He reported that he 
was a smoker for more than 20 years.  

He also reported a history of "tennis elbow" in the right 
elbow.  He dated the initial onset to 1983.  He reportedly 
experienced three episodes since 1983 and noted that symptoms 
would resolve with a tennis elbow splint.  

On examination, carriage and posture were normal.  The nasal 
passages were clear.  There was slight septal deviation to 
the right.  The sinus area was nontender.  The oropharynx was 
clear.  On examination of the musculoskeletal system, there 
was normal range of motion and strength of the upper 
extremities.  Neurological examination was negative.  The 
only pertinent diagnosis was history of recurrent sinus 
infection.  

The veteran underwent a separate examination of the nose and 
sinuses the same month.  Examination was only remarkable for 
slight septal deviation to the right.  The sinuses were 
nontender to palpation.  The diagnosis was history of 
recurrent sinus infection and slight nasal septum deviation 
to the right.  

X-rays of the sinuses showed mucosal thickening of the left 
maxillary sinus.  No air fluid level, bone erosion or 
destruction was seen.  The other paranasal sinuses were 
normal.  The impression was mucosal thickening of the left 
maxillary sinus.  Inflammatory process versus allergic 
reaction may be considered. 

X-rays of the right elbow were negative.  

In a statement of the veteran's accredited representative 
dated in November 1997 it was contended that the veteran 
suffers from headaches and pressure related to his sinus 
condition and painful motion of the right elbow.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  


Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).




The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a);  Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1998).  

Analysis

With regard to the veteran's claim for service connection for 
entitlement to service connection for sinus infections, the 
Board's review of the evidentiary record discloses that while 
sinus infections were noted in service, no chronic disorder 
was shown (at discharge or otherwise).  

The veteran's assertion that he has had recurrent bouts of 
symptoms is noted.  However, on VA examination there was only 
a history of sinus infections;  the clinical examination was 
completely normal.  A restatement of medical history by a 
medical examiner un-enhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" of the subject of the history.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).  

The examination was only notable for an x-ray finding of some 
mucosal thickening of the left maxillary sinus, and no 
definitive diagnosis could be made.  The assessment was that 
an inflammatory process versus an allergic reaction could be 
considered.  

Also, there was no evidence that the mucosal thickening of 
the left maxillary sinus was a residual of sinus infections 
in service or that they were indicative of a chronic disease 
process.  In the absence of a competent diagnosis of a 
current disabling disorder and a nexus to service, the claim 
is not well grounded.  See Caluza.  

With regard to the veteran's claim for service connection for 
right tennis elbow, the Board's review of the evidentiary 
record discloses that while there was treatment of elbow pain 
in service, a chronic disorder was not shown (at discharge or 
otherwise).  The veteran may contend that he has had ongoing 
symptomatology, but the claim lacks competent medical 
evidence of current residual disability and is therefore not 
well grounded.  Caluza.  VA examination was negative for any 
elbow disorder to include residuals of tennis elbow.  

In essence, the veteran's claim is premised primarily on his 
lay opinion that he has chronic sinus infections and chronic 
tennis elbow that were incurred in service.  While a lay 
person may report his symptomatology, he does not have the 
competency of a trained health care professional to express 
opinions as to diagnosis and/or etiology of a disorder.  
Espiritu.  Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the appellant's 
claim for entitlement to service connection for a sinus 
disorder and tennis elbow must be denied as not well 
grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post service medical 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  

The veteran's representative argues that development is 
warranted prior to determining that the claim is well 
grounded.  The representative cites, inter alia,  Veterans 
Benefits Administration Manual M21-1, Part VI,  1.01(b)(Feb. 
12, 1997) and Part VI,  2.10(f) (Aug. 5, 1996).  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1997), prior to determining 
that a claim is not well grounded.  The Federal Circuit 
subsequently affirmed the principle that there is no duty to 
assist until a well-grounded claim is submitted.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997)  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It should also be noted that notwithstanding that the veteran 
did not submit a well-grounded claim, the RO did provide the 
veteran with VA examinations.  


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for sinus infections, the 
appeal is denied.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for right tennis elbow, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

